Name: Council Regulation (EEC) No 2809/84 of 3 October 1984 temporarily and totally suspending the Common Customs Tariff duty on three products falling within subheading ex 85.21 D II
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 264/4 Official Journal of the European Communities 5 . 10 . 84 COUNCIL REGULATION (EEC) No 2809/84 of 3 October 1984 temporarily and totally suspending the Common Customs Tariff duty on three products falling within subheading ex 85.21 D II ex 85.21 D II Monolithic integrated circuit of N-MOS technology, for application as an inter ­ face with a keyboard and for the generator of audio signals and random numbers, with a serial input/output interface, contained in a housing whose exterior dimensions do not exceed 16 x 54 mm with not more than 40 connecting pins and bearing :  an identification marking either consisting of the following combi ­ nation of letters and figures or including this combination : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas current Community production of the products referred to in this Regulation is inadequate and producers cannot therefore satisfy the needs of the Community's user industries ; Whereas it is in the Community's interest that it should totally suspend the autonomous Common Customs Tariff duty on these products ; Whereas, in view of the difficulties involved in making a rigorous assessment in the near future of develop ­ ments in the economic situation of the sector in ques ­ tion , this suspension measure should be taken only temporarily by fixing its terms of validity on the basis of the interests of Community production , CO 12294 or  other identification markings rela ­ ting to monolithic integrated circuits complying with the above ­ mentioned description . ex 85.21 D II Micro-assembly consisting of active and passive components having the func ­ tion of supplying five unequal delay signals at separate contact points contained in a housing whose exterior dimensions do not exceed 71 x 22 mm with not more than 14 connecting pins and bearing :  an identification marking consisting of one of the following combina ­ tions of letters and figures or inclu ­ ding one of those combinations : HAS ADOPTED THIS REGULATION : Article 1 From the date of entry into force of this Regulation until 31 December 1984, the autonomous Common Customs Tariff duty on the following products is totally suspended : ex 85.21 D II Interface circuit (Graphics Television Interface Adaptor (GTIA)) of N-MOS technology, with internal registers, for the generation and control of graphic signals for television , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 16 x 54 mm, with not more than 40 connecting pins and bearing :  an identification marking consisting of the following combination of letters and figures or including this combination : PE 21739 CO 60472 or  other identification markings rela ­ ting to micro-assemblies complying with the abovementioned descrip ­ tion . CO 14805 Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. or  other identification markings rela ­ ting to GTIAs complying with the abovementioned description . 5 . 10 . 84 Official Journal of the European Communities No L 264/5 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxemburg, 3 October 1984. For the Council The President P. BARRY